Citation Nr: 0917699	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from Febraury 1969 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, found that the Veteran 
had not submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for arthritis of both hands.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for arthritis of the bilateral hands.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The April 2005 rating decision on appeal also denied the 
Veteran service connection for sleep apnea.  Following the 
Veteran's substantive appeal of this issue to the Board, the 
RO granted the Veteran entitlement to service connection for 
sleep apnea in a June 2007 Decision Review Officer (DRO) 
decision.  Thus, because the Veteran has been granted the 
full benefit he sought, his claim for service connection for 
sleep apnea is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDING OF FACT

Evidence received since the March 1999 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, is not related to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for arthritis of the bilaterial hands, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
March 1999 rating decision, and the claim for entitlement to 
service connection for arthritis of the bilaterial hands is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informing the Veteran of the basis of the last final denial 
in March 1999 for the claim to reopen the claim for service 
connection for arthritis of the bilaterial hands, and 
described the meaning of "new" and "material" evidence in 
order to reopen the claim.

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen entitlement 
to service connection is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In March 1995, the RO denied the Veteran's claim for service 
connection for arthritis of both hands, finding that the 
Veteran's STRs show no evidence of a diagnosis of arthritis 
of the hands in service and a VA examination in 1989, which 
included an x-ray of the right hand, showed no arthritis.  
The Veteran did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  

In March 1999, the RO again denied the Veteran's claim for 
service connection for arthritis of the hands, finding that 
although there were current minimal findings of arthritis of 
the hands, there was no evidence tending to show that the 
condition is due to an in-service disease or injury.  The 
Veteran did not appeal this decision; so it too became final.  
Id.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the March 1999 rating 
decision includes August 1998 private treatment records 
indicating that the Veteran came in for osteoarthritis; 
October 1998 private treatment records indicating that the 
Veteran came in for a follow-up for osteoarthritis and that 
the Veteran was given samples to control his joint pain; x-
ray images of the Veteran's hands and wrists taken in 
conjunction with a November 1998 VA examination, which notes 
that the Veteran had a clinical history of arthritis and that 
impressions of mild productive changes, radial side of both 
first interphalangeal joints, irregularity is slightly more 
prominent on the right, very minimal narrowing of the fourth 
and fifth distal interphalangeal (DIP) joints, and otherwise 
unremarkable hands and wrists.  The November 1998 VA 
examination report notes that an examination of the Veteran's 
hands fails to reveal any evidence of arthritis, but that it 
was possible that the Veteran was developing early evidence 
of non-specific degenerative changes.  

Evidence submitted since the March 1999 rating decision 
pertaining to the Veteran's hands includes a March 2001 VA 
treatment record that notes that the Veteran has diffuse 
arthritic pains, and July 2004, September 2006, and January 
2007 VA treatment records that note that the Veteran has 
osteoarthritis of his hands.  Additionally, the Veteran 
submitted an April 2005 buddy statement, which indicates that 
during service the Veteran would complain about pain and 
stiffness in his hands.  

Regarding the March 2001, July 2004, September 2006, and 
January 2007 VA treatment records, this evidence is new 
because it is not duplicative of evidence considered by the 
RO at the time of its March 1999 decision.  However, none of 
this evidence is material because it merely notes that the 
Veteran has arthritis of his hands, which is information that 
is redundant of the private and VA medical evidence of record 
at the time of the RO's March 1999 rating decision.  38 
C.F.R. § 3.156 (a).  Likewise, although new, the April 2005 
buddy statement is not material because, even assuming its 
credibility, it does not relate to the unestablished fact of 
whether the Veteran's current arthritis of the bilateral 
hands is related to service as required by 38 C.F.R. § 3.303.   
38 C.F.R. § 3.156 (a).

Thus, the Veteran has not submitted any evidence that relates 
to the unestablished fact; that is, whether the Veteran's 
current arthritis of the bilaterial hands is related to an 
event, injury, or disease during service as required by 38 
C.F.R. § 3.303.  

Given the absence of receipt of any new and material evidence 
since the March 1999 rating decision, reopening the claim to 
entitlement to service connection for arthritis of the 
bilaterial hands is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  







ORDER

The petition to reopen the claim for service connection for 
arthritis of the bilateral hands is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


